Citation Nr: 0415194	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  98-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to June 1970 
and from August 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in March 1998 and May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which, respectively, 
granted service connection for PTSD and assigned an initial 
30 percent evaluation, effective September 10, 1997, and, 
denied entitlement to a TDIU.  

In regard to the veteran's PTSD rating claim, in May 1999, a 
Hearing Officer decision granted a temporary total rating due 
to hospitalization for PTSD in excess of 21 days, effective 
from September 10, 1998, and continued the 30 percent 
evaluation effective November 1, 1998.  A September 1999 
Hearing Officer decision granted an increased rating for the 
veteran's service-connected PTSD and assigned a 50 percent 
rating, effective from September 10, 1997, and, from November 
1, 1998.  Since the grant of a 50 percent rating was not a 
full grant of the benefit sought on appeal, and since the 
veteran did not withdraw his claim of entitlement to an 
increased rating for PTSD, the matter remains before the 
Board for appellate review.  

The Board notes that the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO in February 
2000, a transcript of which has been associated with the 
claims file.  However, the veteran has not been afforded his 
requested hearing before the Board.  As explained below, a 
remand is necessary to ensure the veteran is given an 
opportunity to present testimony before a Veterans Law Judge.  
See 38 C.F.R. 20.703, 20.704 (2003).

In June 2002 and June 2003, the RO denied service connection 
for, respectively, hepatitis C and peripheral neuropathy.  
The Board also observes that in a February 2002 rating 
decision, the RO granted service connection for diabetes 
mellitus, type II, and assigned an initial evaluation of 20 
percent.  Thereafter, in the February 2003 supplemental 
statement of the case, the issue of initial evaluation of 
diabetes mellitus, type II, was included along with the 
issues currently on appeal before the Board.  However, to the 
Board's knowledge, the veteran has not submitted a notice of 
disagreement as to any of the three aforementioned rating 
decisions and as such, the Board does not have jurisdiction 
of these claims at this time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  


REMAND

On his substantive appeal, received in October 2000, the 
veteran indicated that he wished to have a hearing before a 
Veterans Law Judge at the local RO.  Thereafter, the RO sent 
the veteran a letter, also dated in October 2000, instructing 
the veteran to advise the RO in writing if he does not want 
to have a video-conference hearing and would rather have an 
in-person hearing before the Travel Board.  This letter also 
instructed the veteran to advise the RO in writing whether he 
waives his right to an in-person hearing before the Board and 
agrees to a video-conference hearing.  Thereafter, the 
veteran did not respond.  However, to date, neither the 
veteran, nor his representative, has indicated that the 
veteran wished to withdraw his hearing request.  
Additionally, in letters dated in September 2002 and October 
2002, written in response to congressional inquiries, the RO 
indicated that the veteran had requested a personal hearing 
before the Board at the RO.  Such hearing has not been 
scheduled.  38 C.F.R. § 20.703 (2003).  

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing at the RO before a Veterans Law 
Judge.  While the claims file is at the 
RO, the RO should undertake any indicated 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its 
implementing regulations.  

No action is required of the veteran unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




